DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendments and Arguments
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on December 28, 2021, hereinafter “Reply”, after the non-final rejection of September 28, 2021, hereinafter “Non-Final Rejection”.  Claim 17 has been amended.  No claims have been added or cancelled.  Claims 1-20 remain pending in the application. 
The Reply has been fully considered, with the examiner’s response set forth below.
(1)	In view of the amendments to the specification, the objections to the specification have been withdrawn. 
(2)	In view of the amendments to the claims, the objections to the claims have been withdrawn.
(3)	Arguments on pp. 8-12 of the Reply have been fully considered but are not persuasive for the reasons below.
a)	Regarding claim 1, on p. 9, the Reply argues that “Examiner does not contend that Kanno teaches a loading or executing based on a program counter value. loading and executing, by the memory device, a microcode routine based on the program counter”.  The argument is not persuasive because, contrary to the assertion in the Reply that the rejection removes critical aspects of the claim, the rejection clearly describes what Kanno teaches, what Kanno does not teach, and what Dittmann teaches for the entire limitation of “loading and executing, by the memory device, a microcode routine based on the program counter” without removing any critical aspect of the claim at least in FIGs. 1-2 and paragraphs [0021], [0026], [0037]-[0038], and [0053] as described in details in the corresponding sections of the claim analysis below.  
b)	On p. 9, the Reply states: “Applicant notes that Kanno never describes any type of microcode selection, where multiple different microcodes are selected amongst based on a triggering value (e.g., program counter). Indeed, Kanno has no need to perform such a switching. Kanno instead uses a single microcode and a table to configure its operation.”  (Bold in original.)  The argument is not persuasive because the fact that Kanno does not describe a feature “microcode selection, where multiple different microcodes are selected amongst based on a triggering value (e.g., program counter)” does not mean that Kanno “has no need to perform such a switching”, as the Reply contends.  In fact, Kanno (in ¶ [0245]) describes that “embodiments have been presented by way of example only, and are not intended to limit the scope of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
c)	On p. 9, the Reply states: “Applicant notes that Kanno performs the same operation for every write command, while selecting a different destination. Thus, Kanno rightly has no need for different microcodes. There is only one way in Kanno to match a parameter to a table column. Thus, there is no reasonable motivation for adding multiple microcodes to Kanno, since all microcodes would perform the same operation (matching a parameter to a table column).”  (Bold in original.)  The argument is not persuasive because a search (e.g., for “same”) in Kanno does not return any result showing that Kanno teaches “the same operation for every write command”, contrary to what the Reply contends.  Also, nowhere in Kanno does the description states that there is no need for different microcodes.  As such, there is no indication from Kanno’s teaching that would prevent one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate a feature of adding multiple microcodes.  Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adding multiple microcodes) are not recited in In re Van Geuns, supra.
d)	On pp. 9-10, the Reply states: “turning to the language of the claims using a "program counter" in the context of Kanno does not render an operable combination. Kanno explicitly maps a requested time period to an estimated time period. At no point would using a "program counter" yield a predictable result based on the goals of Kanno (ensuring data retention times). As such, Applicant asserts that the combination of Kanno and any prior art (including Dittmann) is inappropriate given the explicit teachings of Kanno.”  The argument is not persuasive because a search (e.g., for “period”) in Kanno does not return any result showing that Kanno teaches “Kanno explicitly maps a requested time period to an estimated time period”, contrary to what the Reply contends.  Furthermore, from the Reply’s argument and Kanno’s teaching, it is not clear how a "program counter" in the context of Kanno does not render an operable combination and also how at no point would using a "program counter" yield a predictable result.  Thus, the Reply’s assertion that the combination of Kanno and any prior art (including Dittmann) is inappropriate given the explicit teachings of Kanno is not persuasive.
e)	On p. 10, the Reply states: “[turning] now to Dittmann, Applicant asserts that even if the combination of Dittmann and Kanno were proper (a point not conceded), Dittmann fails to remedy the deficiencies of Kanno. Applicant again reiterates that Kanno does not disclose any type of microcode multiplexing based on an input parameter and nor would it be obvious to modify Kanno to do such a multiplexing 
e)	On p. 10, the Reply continues: “[turning now to Dittmann] … Applicant again reiterates that Kanno does not disclose any type of microcode multiplexing based on an input parameter and nor would it be obvious to modify Kanno to do such a multiplexing operation.”  The argument is not persuasive because in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., microcode multiplexing based on an input parameter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, supra.
f)	On p. 11, the Reply states: “Nothing in Dittmann describes a program counter. Indeed, Dittmann explicitly never discusses the concept of microcode and program counters in its discussion of the accelerator device or memory device.”  The argument is not persuasive because a microcode routine is considered to include instructions executed at the processing element 100 for subsequent processing of data pointed by the final pointer [program counter value] after the final pointer [program counter value] is identified and returned S127 to the processing element 100 according to Dittmann in at least FIGs. 1-2 and paragraphs [0026] and [0037].
single algorithm that is modified based on "traversal rules" which may define how to select memory locations. First, like Konno, Dittmann never discusses alternative software or firmware for responding to a command. Indeed, Dittmann executes the same traversal algorithm every time.”  The argument is not persuasive because a search (e.g., for “single”, “same”, etc.) in Dittmann does not return any result showing that Dittmann teaches “the accelerator in Dittmann … executes a single algorithm … Dittmann executes the same traversal algorithm every time”, contrary to what the Reply contends.  Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., alternative software or firmware for responding to a command) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, supra.
h)	On p. 11, the Reply continues: “[First, like Konno, Dittmann never discusses] … Second, the "selection" of a pointer in Dittmann is not the loading of a program counter as alleged by the Examiner. A program counter identifies the currently executing instruction in a microcode or other running software. The pointers in Dittmann are memory locations of stored data. At no point is Dittmann "executing" the objects stored in memory. In fact, Dittmann explicitly describes these objects as program data, not instructions. As such, nothing in Dittmann describes identifying a program counter value based on the received commands. Applicant notes that a program counter is significantly different from arbitrary memory locations and actually (Bold in original.)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., loading of a program counter, program counter identifies the currently executing instruction in a microcode, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, supra.  Furthermore, please see the corresponding sections of the claim analysis below for the rejection of the limitation of “identifying, by the memory device, a program counter value based on the configuration parameter and the command; and loading and executing, by the memory device, a microcode routine based on the program counter”, which is taught by Dittmann at least in FIGs. 1-2 and paragraphs [0021], [0026], [0032], [0033], [0037]-[0038], and [0053].
i)	On p. 11, The Reply states: “the "final pointer" in Dittmann is a data object, not an executable instruction.”  It appears that the Reply intends to indicate that the claimed program counter value is an executable instruction.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the program counter value is an executable instruction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
j)	On p. 11, the Reply states: “Applicant notes that the claims describe a dynamic microcode selection routine. In response to a single type of command (e.g., memory read or write) that includes configuration parameters (e.g., trim parameters or change the operation the memory device will perform for the same command. Thus, as an example, one microcode can be configured for fast read access while a second microcode can be configured for slow or non-critical read access.11 In this manner, the same command, with different settings can execute different microcode. This concept, explicitly embodied in the claims, is not found in any of the cited prior art.”  (Bold in original.)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., dynamic microcode selection routine, the same command with different settings can execute different microcode, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
k)	Therefore, regarding independent claim 1 and similarly regarding independents 9 and 17 and dependent claims thereof, the arguments on pp. 8-12 of the Reply have been fully considered but are not persuasive for the reasons stated above.
(4) 	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply. Refer to the corresponding sections of the claim analysis below for details.

Drawings
The drawings were received on December 28, 2021. These drawings are acceptable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 2019/0138226 A1), hereinafter “Kanno”, in view of Dittmann (US 2017/0139836 A1), hereinafter “Dittmann”.

	Regarding claim 1, Kanno teaches:
A method comprising: 
receiving, at a memory device, a command (FIG. 1; “[0041] The host 2 is an information processing apparatus (computing device) which accesses the flash storage device 3 [memory device]”, “[0043] The interface used to interconnect the host 2 and the flash storage device 3 [memory device] may be, for example, SCSI, Serial Attached SCSI (SAS), …”, [0044], [0062], “[0063] The host interface 11 is a host interface circuit configured to perform communication with the host 2. The host interface 11 receives various commands (for example, a write command, a read command, an UNMAP/trim command, etc.) from the host 2”); 
accessing, by the memory device, a configuration parameter (FIG. 1; “[0044] The flash storage device 3 [memory device] comprises a controller 4”, [0062], [0065], “[0077] The write operation control unit 24 receives, from the host 2, a write request (write command) including a parameter [configuration parameter] specifying the data retention term required for the data to be written (write data). When the write request is received, the write operation control unit 24 selects a block in which the data retention term estimated from wear of the block is longer than or equal to the specified data retention term from the blocks included in the NAND flash memory 5 as a write destination block, and writes the data to be written (write data) to the selected block (write destination block)”; note that the parameter is included in the write request (write command) and is thus similar to the claimed configuration parameter included in the ; 
identifying, by the memory device, a program counter value based on the configuration parameter and the command; and 
loading and executing, by the memory device, a microcode routine based on the program counter (FIG. 1; [0044], [0062], “[0064] … the CPU 12 loads a control program (firmware) [microcode routine] stored in the NAND flash memory 5 into the DRAM 6 and performs various processes by executing the firmware”).  

Kanno teaches the configuration parameter, the command, and loading and executing, by the memory device, a microcode routine.  Nevertheless, Kanno does not teach identifying, by the memory device, a program counter value based on the configuration parameter and the command; and loading and executing, by the memory device, a microcode routine based on the program counter. 

	However, Dittmann teaches:
identifying, by the memory device, a program counter value based on the configuration parameter and the command (FIGs. 1-2; “[0026] … when a final pointer [program counter value] (a pointer to the data to be processed in fine by the processing element 100) is identified S131, upon completion S123 of the data traversal operations, the final pointer [program counter value] (or even data pointed at) is returned S127 to the processing element 100, for subsequent processing S140, S150 (FIG. 2)”, “[0032] … {A}, {b} [configuration parameter] and {C} are fields of the object the program counter] A should be followed if b [configuration parameter] is evaluated to be equal to 5 (integer number), else pointer [program counter] C should be followed. … Each operand can be specified as an offset from a current base-pointer and be evaluated by suitably fetching a corresponding value from memory [memory device]”, “[0033] … conditions comprise operators (e.g., comparison or logical operators) and involve operands (e.g., immediate values or base-pointer offsets). Multiple conditions, each paired with a consequence (and possibly augmented with a default consequence), form a rule. A list of rules, which can be regarded as a pointer-chaser “program”, is provided at block S103, typically as a pointer to the memory location of the relevant program”; the final pointer [program counter value] is identified by evaluation of b [configuration parameter], such that pointer [program counter] A should be followed if b [configuration parameter] is evaluated to be equal to 5 (integer number), else pointer [program counter] C should be followed; the command is considered as a transaction from the CPU 100 to the pointer chasing accelerator 10 that includes a list of rules, which can be regarded as a pointer-chaser “program”, provided at block S103, typically as a pointer to the memory location of the relevant program); and 
loading and executing, by the memory device, a microcode routine based on the program counter (FIGs. 1-2; “[0021] … Performing such operations eventually allows a pointer to data to be processed by the processing element 100 to be identified”, “[0026] … when a final pointer [program counter value] (a pointer to the data to be program counter value] (or even data pointed at) is returned S127 to the processing element 100, for subsequent processing S140, S150 (FIG. 2)”, “[0037] The rules are already suitably ordered as they are received at the accelerator 10, as per logic of the entity requesting instructions to be executed at the processing element”, “[0038] … the processing element 100 may, upon receiving S140 a final pointer [program counter value], access S150 corresponding data in memory 200 [memory device], for subsequent processing”, [0053]; a microcode routine is considered to include instructions executed at the processing element 100 for subsequent processing of data pointed by the final pointer [program counter value] after the final pointer [program counter value] is identified and returned S127 to the processing element 100).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kanno to incorporate the teachings of Dittmann to provide a memory system of Kanno, with a computerized system of Dittmann having a near-memory accelerator that offloads and performs traversal operations.  Doing so with the system of Kanno would allow a substantial bandwidth that can be saved and cache pollution that can be lowered.  (Dittmann, [0006])

Regarding claims 9 and 17, the claimed medium and the claimed apparatus comprise substantially the same steps or elements as those in claim 1.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 1 above.

Further regarding claim 9, Kanno further teaches:
receiving a command to access a memory device (FIG. 1; “[0041] The host 2 is an information processing apparatus (computing device) which accesses the flash storage device 3 [memory device]”; “[0063] The host interface 11 is a host interface circuit configured to perform communication with the host 2. The host interface 11 receives various commands (for example, a write command, a read command, an UNMAP/trim command, etc.) from the host 2”).

Further regarding claim 17, Kanno further teaches:
a processor (FIG. 1; “[0064] The CPU 12 is a processor”); and 
a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising instructions causing the processor to perform the operations of (FIG. 1; “[0064] … the CPU 12 [processor] loads a control program (firmware) [program logic] stored in the NAND flash memory 5 into the DRAM 6 [storage medium] and performs various processes [operations] by executing the firmware”): 
receiving a command to access a memory device (FIG. 1; “[0041] The host 2 is an information processing apparatus (computing device) which accesses the flash storage device 3 [memory device]”; “[0063] The host interface 11 is a host interface circuit configured to perform communication with the host 2. The host interface 11 receives various commands (for example, a write command, a read command, an UNMAP/trim command, etc.) from the host 2”).

Regarding claim 2, the combination of Kanno teaches the method of claim 1.

Kanno further teaches:
the command comprising a read or write command accessing a storage fabric managed by the memory device (FIG. 1; “[0039] … a flash storage device 3 comprising a NAND flash memory [storage fabric]”, [0041], “[0043] The interface used to interconnect the host 2 and the flash storage device 3 [memory device] may be, for example, SCSI, Serial Attached SCSI (SAS), …”, [0044], “[0045] The NAND flash memory 5 [storage fabric] includes a memory cell array including a plurality of memory cells arrayed in matrix”; [0062], “[0063] The host interface 11 is a host interface circuit configured to perform communication with the host 2. The host interface 11 receives various commands (for example, a write command, a read command, an UNMAP/trim command, etc.) from the host 2”).  

Regarding claim 10, the claimed medium comprises substantially the same steps or elements as those in claim 2.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 3, the combination of Kanno teaches the method of claim 1.

Kanno further teaches:
the configuration parameter comprising a trim parameter (FIG. 29; “[0225] FIG. 29 shows a trim command applied to the flash storage device 3 of the second embodiment. [0226] The trim command includes a physical address and a length [trim parameter]”, [0229]).  

Regarding claims 11 and 18, the claimed medium and the claimed apparatus comprise substantially the same steps or elements as those in claim 3.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 3 above.

Regarding claim 4, the combination of Kanno teaches the method of claim 1.

Kanno in view of Dittmann further teaches:
wherein the program counter value is determined based on a cycle count of the memory device (Kanno: FIG. 1; “[0064] … the CPU 12 loads a control program (firmware) stored in the NAND flash memory 5 into the DRAM 6 and performs various processes by executing the firmware”, “[0072] … The wear of each of the blocks may be indicated by the erase count (the number of program/erase cycles) [cycle count] of each of the blocks … a data retention term corresponding to the block (in other words, the term in which each memory cell in the block can hold data) is shortened with increasing wear of the block”, “[0066] The erase count monitoring unit 21 monitors the erase count [cycle count] of each of a plurality of blocks in the NAND flash memory 5 [memory device]”, “[0077] The write operation control unit 24 receives, from the host 2, a write request (write command) including a parameter [configuration parameter] specifying the program counter value] (a pointer to the data to be processed in fine by the processing element 100) is identified S131, upon completion S123 of the data traversal operations, the final pointer [program counter value] (or even data pointed at) is returned S127 to the processing element 100, for subsequent processing S140, S150 (FIG. 2)”, “[0032] … {A}, {b} [configuration parameter] and {C} are fields of the object the base pointer points to, whereas {IF b==5, A, C} represents a structure aggregating a condition (IF b==5), a consequence (A if condition is evaluated to True) and a default consequence (C, if evaluated to False).”) (Note that Kanno teaches an erase count [cycle count] of each of a plurality of blocks in a NAND flash memory 5 [memory device] that indicates a data retention term corresponding to the block and a write destination block selected based on the erase count and a parameter [configuration parameter] specifying a data retention term required for data to be written, and Dittmann teaches a final pointer [program counter value] determined based on {b} [configuration parameter]; as such, one of ordinary skill in the art would be able to combine the teachings to determine the final pointer [program counter value] of Dittmann using the erase count [cycle count] and the parameter [configuration parameter] of Kanno in order to determine a next program counter value] in order to provide a memory system with improved reliability).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate the teachings of Dittmann to provide a memory system of Kanno, with a computerized system of Dittmann having a near-memory accelerator that offloads and performs traversal operations.  Doing so with the system of Kanno would allow a substantial bandwidth that can be saved and cache pollution that can be lowered.  (Dittmann, [0006])

Regarding claims 12 and 19, the claimed medium and the claimed apparatus comprise substantially the same steps or elements as those in claim 4.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 4 above.

Regarding claim 5, the combination of Kanno teaches the method of claim 4.

Kanno further teaches:
the cycle count comprising a program/erase cycle count (FIG. 1; “[0072] … The wear of each of the blocks may be indicated by the erase count (the number of program/erase cycles) [cycle count] of each of the blocks … a data retention term corresponding to the block (in other words, the term in which each memory cell in the block can hold data) is shortened with increasing wear of the block”).  

Regarding claim 13, the claimed medium comprises substantially the same steps or elements as those in claim 5.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above.

Claims 6-8, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 2019/0138226 A1), hereinafter “Kanno”, in view of Dittmann (US 2017/0139836 A1), hereinafter “Dittmann”, as applied to claims 1, 9, and 17 above, and further in view of Siciliani et al. (US 2015/0220344 A1), hereinafter “Siciliani”.

Regarding claim 6, the combination of Kanno teaches the method of claim 1.

The combination of Kanno does not teach storing multiple microcodes for the command, each of the multiple microcodes associated with a unique program counter value. 
 
However, Siciliani teaches:
storing multiple microcodes for the command, each of the multiple microcodes associated with a unique program counter value (FIG. 1; “[0024] Control unit 18 includes a program counter 30 which is configured to generate a plurality of program counter values which may be applied to ROM 36 and SRAM 38 to fetch the executable instructions in order according to the first instruction sequence or second Program counter values generated to fetch executable instructions [microcodes] from ROM 36 may be referred to as first program counter values and program counter values generated to fetch executable instructions [microcodes] from SRAM 38 may be referred to as second program counter values”; multiple microcodes are considered to include executable instructions [microcodes] from ROM 36 and executable instructions [microcodes] from SRAM 38; first program counter values associated with the executable instructions [microcodes] from ROM 36 are considered to be unique from second program counter values associated with the executable instructions [microcodes] from SRAM 38 since the first program counter values and the second program counter values are used for separate or different executable instructions and memories).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate the teachings of Siciliani to provide a memory system of Kanno, with a memory system having a substitution circuitry configured to replace one of executable instructions with a substitute executable instruction of Siciliani.  Doing so with the system of Kanno would facilitate modifications and/or additions to executable code of memory systems.  (Siciliani, [0005])

Regarding claims 14 and 20, the claimed medium and the claimed apparatus comprise substantially the same steps or elements as those in claim 6.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 6 above.

Regarding claim 7, the combination of Kanno teaches the method of claim 6.

The combination of Kanno does not teach at least one of the microcodes including a jump instruction, the jump instruction causing the memory device to load and execute a different microcode in the microcodes. 
 
However, Siciliani teaches:
at least one of the microcodes including a jump instruction, the jump instruction causing the memory device to load and execute a different microcode in the microcodes (FIG. 2; “[0032] … Logic circuitry 19 additionally outputs a substitute executable instruction which is applied via bus 44 and multiplexer 34 to instruction register 32 [memory device]. The substitute executable instruction [different microcode] is a branch instruction [jump instruction] (e.g., jump or call instruction) which causes the control unit 18 to begin execution of the executable instructions of the second instruction sequence in one embodiment”).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate the teachings of Siciliani to provide a memory system of Kanno, with a memory system having a substitution circuitry configured to replace one of executable instructions with a substitute executable instruction, such as a branch instruction, of 

Regarding claim 15, the claimed medium comprises substantially the same steps or elements as those in claim 7.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 7 above.

Regarding claim 8, the combination of Kanno teaches the method of claim 7.

The combination of Kanno does not teach the jump instruction further causing the memory device to execute the different microcode at a command other than a starting command of the different microcode. 
 
However, Siciliani teaches:
the jump instruction further causing the memory device to execute the different microcode at a command other than a starting command of the different microcode (FIG. 2; “[0028] … the predefined program counter value may be predefined to initiate execution of the executable instructions of the second instruction sequence at a desired point of execution of the executable instructions of the first instruction sequence corresponding to the predefined program counter value. [0029] Substitution circuitry 20 controls a branch [jump instruction] to begin execution of the executable instructions [command] of the second instruction sequence of SRAM 38 as a result of the program counter 30 generating a program counter value which corresponds to the supra; a command is considered to be a first executable instruction of the second instruction sequence of SRAM 38 that is executed after the branch [jump instruction] occurs; the first executable instruction [command] is different from a starting command, which is a first executable instruction of the first instruction sequence executed before the branch [jump instruction] occurs).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanno to incorporate the teachings of Siciliani to provide a memory system of Kanno, with a memory system having a substitution circuitry configured to replace one of executable instructions with a substitute executable instruction, such as a branch instruction, of Siciliani.  Doing so with the system of Kanno would facilitate modifications and/or additions to executable code of memory systems.  (Siciliani, [0005])

Regarding claim 16, the claimed medium comprises substantially the same steps or elements as those in claim 8.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 8 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136